            Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND-ODESSA DIVISION


  GLENDA DURHAM,                                     §                  CAUSE NO.
                                                     §
                              PLAINTIFF,             §
                                                     §                 7:19-cv-00215
  V.                                                 §
                                                     §
  OIL STATES ENERGY SERVICES, L.L.C.                 §
                                                     §
                             DEFENDANT.              §              JURY DEMANDED


                                 PLAINTIFF’S COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff GLENDA DURHAM (“Plaintiff”) files this Complaint and would respectfully

show the Court as follows:

                                            PARTIES

       1.      Plaintiff is an individual who currently resides in Montague County, Texas.

       2.      Defendant OIL STATES ENERGY SERVICES, L.L.C. (“Defendant”) is a

Delaware corporation with its principal place of business in Houston, Texas. Defendant may be

served with process through its registered agent, Capitol Corporate Services, Inc., 206 E. 9th St.,

Suite 1300, Austin, TX 78701.

                                 JURISDICTION AND VENUE

       3.      Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has federal question jurisdiction

because the action arises under the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 623(a), Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(3), and the Fair

Labor Standards Act (FLSA), 29 U.S.C. § 203.




PLAINTIFF’S COMPLAINT                                                                        PAGE 1
             Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 2 of 14



       4.       Venue is proper in the U.S. District Court for the Western District of Texas,

Midland-Odessa Division pursuant to 42 U.S.C. § 1391(b) because the unlawful practices alleged

below were committed therein.

       5.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

state law claims which are so related to the claims within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the U.S. Constitution.

                     EXHAUSTION OF ADMINISTRATIVE PROCEDURES

       6.       Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC). Plaintiff filed this suit within ninety (90) days of receiving a

Notice of Right to Sue from the EEOC, a true and correct copy of which is attached hereto as

Exhibit A.

                                   CONDITIONS PRECEDENT

       7.       All conditions precedent have been performed or have occurred.

                                              FACTS

A.     Defendant hires Plaintiff as an HR Manager for its oilfield business in West Texas.

       8.       Defendant is publicly traded on the New York Stock Exchange.

       9.       Defendant is a leader in providing integrated rental solutions to the global oil and

gas industry.

       10.      Defendant hires Plaintiff to work as a Regional HR (Human Resources) Generalist,

WTX/Permian Basin on April 3, 2018.

       11.      Defendant hires Plaintiff to be responsible for the HR function in the WTX/Permian

Basin region which included Artesia, Carlsbad, Monahans, Midland, and San Angelo. Her job




PLAINTIFF’S COMPLAINT                                                                         PAGE 2
             Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 3 of 14



duties include providing support for recruitment, employee relations, company policies, and

regulatory requirements.

        12.     Defendant’s Regional HR Manager Christina Pruitt is Plaintiff’s immediate

supervisor. Ms. Pruitt offices in Houston, Texas.

        13.     Plaintiff is PHR certified at the time she was hired. (Her certification is currently

expired.)

        14.     PHR certification, awarded by the Human Resource Certification Institute (HRCI),

signifies that individuals possess the theoretical knowledge and practical experience in human

resource management necessary to pass an examination demonstrating a mastery of the body of

knowledge in the field.

        15.     Plaintiff is sixty-one years old at the time she is hired. Plaintiff intends to work for

at least another ten years.

        16.     According to Defendant’s EEOC Position Statement, “In the brief four month

period [Plaintiff] was employed, it became quickly evident that she did not want to follow the HR

philosophy of [Defendant], nor did she want to support the Area Manager as was required in her

position.”

        17.     This is true as Plaintiff objects to discriminatory treatment of herself and others,

objects to illegal pay practices, participates in sexual harassment investigations, and opposes

discriminatory practices, including sexual harassment.

        18.     As a consequence, Defendant fires Plaintiff after only four months.

B.      Defendant treats Plaintiff differently than the male managers.

        19.     From the beginning, Defendant’s Area Manager Mike Lively treats her differently

from male employees.




PLAINTIFF’S COMPLAINT                                                                           PAGE 3
           Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 4 of 14



        20.     For example, Defendant’s Area Manager Mike Lively excludes Plaintiff from

management meetings because he says he cannot talk to his managers with a woman present.

        21.     Defendant’s Regional HR Manager Christina Pruitt tells Plaintiff that she is

underpaid for her position.

        22.     Defendant does a salary review and only the men receive increases.

        23.     Defendant identifies eight “similarly situated” HR Generalists in its Position

Statement to the EEOC.

        24.     All except one are paid more than Plaintiff.

        25.     The one who is paid less than Plaintiff is the woman who replaced her.

        26.     Plaintiff’s replacement is approximately 30 years younger than Plaintiff and has

very little HR experience.

        27.     She is not PHR certified.

        28.     Her annual salary is only $5,000 less than Plaintiff’s salary.

C.      Plaintiff complains about her own discriminatory treatment to management,
        including her boss.

        29.     Plaintiff complains to her boss, Regional HR Manager Christina Pruitt, about being

treated differently because of her sex. Defendant’s Regional HR Manager Christina Pruitt tells

Plaintiff to keep working with them because “we want HR at the table,” or words to that effect.

        30.     Plaintiff also complains directly to Defendant’s Area Manager Mike Lively that he

is discriminating against her. Defendant’s Area Manager Mike Lively responds that “it is what it

is” or words to that effect.

D.      Plaintiff complains about violations of the Fair Labor Standards Act.

        31.     Plaintiff complains to her boss, Defendant’s Regional HR Manager Christina Pruitt,

that Defendant is violating the Fair Labor Standards Act (FLSA).



PLAINTIFF’S COMPLAINT                                                                      PAGE 4
          Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 5 of 14



       32.     Plaintiff makes a complaint with the U.S. Department of Labor Wage and Hour

Division regarding Defendant’s noncompliance.

       33.     The U.S. Department of Labor audits Defendant and finds Defendant to be out of

compliance.

       34.     Defendant agrees to pay back wages to a number of its employees.

E.     Plaintiff investigates two complaints of sexual harassment.

                                         Jamar Jaquez

       35.     On or about July 16, 2018, a female employee whose initials are J.W. complains to

Plaintiff that she is being sexually harassed by a male employee named Jamar Jaquez. Plaintiff

notifies her boss, Regional HR Manager Christina Pruitt, about the complaint. Plaintiff and Pruitt

discuss that the yard gate code needs to be changed to protect the female employee.

       36.     Defendant’s Regional HR Manager Christina Pruitt directs Plaintiff to interview

Jamar Jaquez at a separate site. Plaintiff interviews Jaquez and reports to Defendant’s Regional

HR Manager Christina Pruitt that he has admitted the allegations.

       37.     Defendant’s Regional HR Manager Christina Pruitt directs Plaintiff to put Jamar

Jaquez on administrative leave and terminate his employment the next morning.

       38.     Plaintiff briefs Area Manager Mike Lively and District Manager Jamie Juarez in a

call on July 17, 2018. Changing the gate code was discussed with no objections.

       39.     The next day, Area Manager Mike Lively calls Plaintiff to inform her that the

Carlsbad Police Department is looking for Jamar Jaquez. He compliments her on the way the

situation was handled with Jaquez.




PLAINTIFF’S COMPLAINT                                                                      PAGE 5
             Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 6 of 14



        40.      Within a few days, the Carlsbad Police arrests the alleged harasser Jamar Jaquez.

It is reported in the media that Jaquez was accused of harassing and exposing himself to several

women.

                                             Clint Hall

        41.      Plaintiff is also investigating a complaint made by a female employee against

District Manager Clint Hall. Area Manager Mike Lively and Clint Hall are very close – almost

like brothers.

        42.      Defendant’s Area Manager Mike Lively impedes the investigation by firing

Plaintiff.

        43.      Defendant tells the EEOC that Area Manager Mike Lively was never involved in

the investigation, therefore, he could not have impeded it. However, thirty minutes before he fires

her, Plaintiff overhears Defendant’s Area Manager Mike Lively bragging about the fact that he is

going to fire her.

F.      Defendant terminates Plaintiff for changing the gate code to protect a sexual
        harassment victim.

        44.      Defendant terminates Plaintiff on August 9, 2018. The reason given for the

termination is that Plaintiff authorized a change in the gate code to exclude the alleged harasser

Jamar Jaquez, even though changing the gate code had been approved.

        45.      Defendant replaces Plaintiff with a woman who is approximately thirty years

younger than Plaintiff. The replacement has less experience than Plaintiff.

G.      Plaintiff is forced to relocate and change industries to support herself.

        46.      Plaintiff attempted to find another position in the HR field in the Permian Basin.

One prospective employer told her that Christina Pruitt gave her a positive reference. However,




PLAINTIFF’S COMPLAINT                                                                       PAGE 6
          Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 7 of 14



after Defendant was audited by the U.S. Department of Labor, Pruitt declined to give a reference

to another prospective employer.

       47.     The failure to give a reference is equivalent to a bad reference to many employers,

particularly in the HR community.

       48.     The fact that Plaintiff had been fired made it more difficult for her to find work.

       49.     Defendant’s actions essentially blackballed Plaintiff.

       50.     Plaintiff relocated to Bowie, Texas, and is presently working at a private

correctional facility, where she supervises educational (GED) services for inmates. While Plaintiff

is a licensed principal and has previous experience in the correctional industry, the job is highly

stressful and requires working behind bars with criminals.

                                   SAME ACTOR INFERENCE

       51.     Defendant may attempt to argue that Plaintiff was not discriminated against on the

basis of her sex and/or age because she was a 61-year-old female when she was hired, and she was

fired merely four months later. However, material fact questions exist regarding whether Plaintiff

was hired and fired by the same actor.

                      COUNT ONE-TITLE VII-SEX DISCRIMINATION

       52.     Plaintiff incorporates by reference and re-alleges all of the foregoing and further

alleges as follows:

       53.     Plaintiff is an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely she is female. See 42 U.S.C. §2000e-5(f).

       54.     Defendant is an employer within the meaning of Title VII.            See 42 U.S.C.

§2000e(b).




PLAINTIFF’S COMPLAINT                                                                        PAGE 7
             Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 8 of 14



        55.     Defendant intentionally discriminated against Plaintiff by treating her differently,

 paying her less than male employees, and terminating her employment because of sex.

        56.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

 damages. Defendant’s conduct was willful and justifies an award of punitive damages.

        57.     To the extent that Defendant contends that Plaintiff was fired for a legitimate non-

 discriminatory reason, said reason is a mere pretext for discrimination. Alternatively, the reason(s)

 given for Plaintiff’s termination, while true are only some of the reasons, and Plaintiff’s sex was a

 motivating factor in the decision to terminate her employment. In other words, Defendant had

 mixed motives for Plaintiff’s termination.

                              COUNT TWO-TITLE VII-RETALIATION

        58.     Plaintiff incorporates by reference and re-alleges all of the foregoing and further

alleges as follows:

        59.     Plaintiff is an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely she is female. See 42 U.S.C. §2000e-5(f).

        60.     Defendant is an employer within the meaning of Title VII.             See 42 U.S.C.

§2000e(b).

        61.     Plaintiff engaged in protected activity when she opposed unlawful discrimination

by investigating the sexual harassment complaints of other women and taking steps to protect them

from the alleged harassers.

        62.     Defendant intentionally retaliate against Plaintiff by terminating her because she

engaged in protected activity. In other words, there is a causal connection between Plaintiff’s

protected activity and her termination. Plaintiff would not have been terminated but for her

protected activity.




 PLAINTIFF’S COMPLAINT                                                                        PAGE 8
           Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 9 of 14



        63.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages. Defendant’s conduct was willful and justifies an award of punitive damages.

        64.     To the extent that Defendant contends that Plaintiff was fired for a legitimate non-

discriminatory reason, said reason is a mere pretext for discrimination. Alternatively, the reason(s)

given for Plaintiff’s termination, while true are only some of the reasons, and Plaintiff’s sex was a

motivating factor in the decision to terminate her employment. In other words, Defendant had

mixed motives for Plaintiff’s termination.

                      COUNT THREE – AGE DISCRIMINATION (ADEA)

        65.     Plaintiff incorporates by reference all of the foregoing and further alleges as

follows:

        66.     Plaintiff is an employee within the meaning of the Age Discrimination in

Employment Act of 1967 (ADEA). See 29 U.S.C. §630(f).

        67.     Defendant is an employer within the meaning of the ADEA. See 29 U.S.C. §630(b).

Plaintiff is a qualified individual with at least 40 years of age as defined by the ADEA. See 29

U.S.C. §631(a).

        68.     To the extent that Defendant offers Plaintiff’s performance as the reason for her

termination, such reason is a pretext for discrimination. Plaintiff would not have suffered adverse

employment action “but for” her age.

        69.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages. Defendant’s conduct was willful and justifies an award of liquidated damages.

                          COUNT FOUR – AGE DISCRIMINATION
                         CHAPTER 21 OF THE TEXAS LABOR CODE

        70.     Plaintiff incorporates by reference all of the foregoing and further alleges as

follows:



PLAINTIFF’S COMPLAINT                                                                        PAGE 9
           Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 10 of 14



       71.     Plaintiff is an employee within the meaning of Texas Labor Code §21.002(7) and

belongs to the class of employees protected under the statute, namely employees over the age of

40. See Texas Labor Code §21.101.

       72.     Defendant is an employer within the meaning of the Texas Labor Code §21.002(8).

       73.     Defendant intentionally discriminated against Plaintiff because of her age in

violation of the Texas Labor Code by terminating her employment.

       74.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages.

       75.     Defendant’s conduct was willful and justifies an award of punitive damages.

                     COUNT FIVE – RETALIATION UNDER THE FLSA

       76.     Plaintiff engaged in protected activity when she (1) objected to Defendant’s pay

practices that violated the Fair Labor Standards Act; (2) reported Defendant’s illegal practices to

the U.S. Department of Labor Wage and Hour Division.

       77.     Defendant intentionally retaliated against Plaintiff when it terminated her because

she engaged in protected activity.

       78.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages.

       79.     Defendant’s conduct was willful and justifies an award of liquidated damages.

                                COUNT SIX-EQUAL PAY ACT

       80.     Defendant is an employer within the meaning of the Equal Pay Act. See 29 U.S.C.

§203(d).

       81.     Plaintiff performed work in a position requiring equal skill, effort, and

responsibility under similar working conditions.




PLAINTIFF’S COMPLAINT                                                                     PAGE 10
           Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 11 of 14



        82.     Plaintiff was paid less than members of the opposite sex and thereby suffered

damages.

        83.     Defendant’s violation was willful and justifies an award of liquidated damages.

                                             DAMAGES

        84.     Plaintiff was discharged from employment by Defendant.               Although she has

diligently sought other employment, she was unemployed for a time, worked for a time for

substantially less than she was making while working for Defendant, and ultimately had to relocate

and change industries to support herself.

        85.     Plaintiff has incurred expenses in seeking other employment and relocating.

Plaintiff suffered damage to her pension or retirement benefits.

        86.     Plaintiff seeks compensation for all back pay and lost wages and benefits, including

loss of Social Security benefits.

        87.     Reinstatement to Plaintiff’s previous position is impractical and unworkable.

Therefore, Plaintiff seeks an award of front pay and future lost wages and benefits.

        88.     Plaintiff suffered and seeks damages for pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses.

        89.     Plaintiff is entitled to liquidated damages under the ADEA and FLSA and/or

punitive damages under Chapter 21 of the Texas Labor Code because Defendants’ actions were

willful and/or deliberately indifferent to Plaintiff’s federally protected rights.

                                        ATTORNEY’S FEES

        90.     Plaintiff was forced to engage counsel to protect her rights. Plaintiff is entitled to

an award of reasonable and necessary attorneys’ fees and costs (including, but not limited to, an




PLAINTIFF’S COMPLAINT                                                                         PAGE 11
          Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 12 of 14



award of reasonable expert witness fees), both trial and appellate, under Title VII, 42 U.S.C.

§2000e-5(k), the ADEA and the FLSA, 29 U.S.C. § 216(b), and and/or Texas Labor Code §21.259.

                                              INTEREST

        91.      Plaintiff is entitled to prejudgment and post judgment interest at the highest lawful

rate.

                                       JURY TRIAL DEMAND

        92.      Plaintiff demands a jury trial.

                                               PRAYER

        WHEREFORE, Plaintiff respectfully prays for judgment against Defendant for the

following:

        a. Compensatory and punitive damages;

        b. Backpay and front pay;

        c. Attorneys’ fees and costs;

        d. Liquidated damages;

        e. Prejudgment and post-judgment interest;

        f. Such other and further relief, at law or in equity, to which Plaintiff may show herself

              justly and lawfully entitled.




PLAINTIFF’S COMPLAINT                                                                        PAGE 12
        Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 13 of 14



                                         Respectfully submitted,

                                         By: /s/ Holly B. Williams_____________
                                                     Holly B. Williams
                                                     Texas Bar No. 00788674

                                         WILLIAMS LAW FIRM, P. C.
                                         1209 W Texas Ave
                                         Midland, TX 79701-6173
                                         432-682-7800
                                         432-682-1112 (fax)
                                         holly@williamslawpc.com

                                         ATTORNEY FOR PLAINTIFF
                                         GLENDA DURHAM




PLAINTIFF’S COMPLAINT                                                     PAGE 13
Case 7:19-cv-00215-DC Document 1 Filed 09/10/19 Page 14 of 14EXHIBIT A
